 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 1 of 10 - Page ID # 337




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                  Plaintiff,                             4:18CV3115

      vs.
                                              MEMORANDUM AND ORDER
SGT. SHAWN MILLIKAN, in his
individual capacity; and ANDY TRAN,
in his individual capacity;

                  Defendants.


       This matter is before the court on Defendants Shawn Millikan’s (“Millikan”)
and Andy Tran’s (“Tran”) (collectively “Defendants”) Partial Motion to Dismiss
Plaintiff’s Amended Complaint. (Filing 39.) For the reasons explained below, the
Partial Motion to Dismiss will be granted.

                                  I. BACKGROUND

       Plaintiff Jesus Brown (“Brown” or “Plaintiff”), an inmate currently confined
at the Lincoln Correctional Center (“LCC”), filed a Complaint (filing 1) pursuant
to 42 U.S.C. § 1983 on August 24, 2018, against nine Nebraska Department of
Correctional Services (“NDCS”) administrators and employees in both their
official and individual capacities. Brown alleged the NDCS Defendants denied him
medical care and failed to protect him from harm in violation of the Eighth and
Fourteenth Amendments to the United States Constitution.

       The court conducted an initial review of Brown’s Complaint on May 31,
2019, in accordance with 28 U.S.C. §§ 1915(e) and 1915A and dismissed all of
Brown’s claims except for one. (Filing 11.) The court determined Brown had
stated an Eighth Amendment claim for alleged failure to protect against Officer
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 2 of 10 - Page ID # 338




Chan (“Chan”) and Millikan in their individual capacities only and allowed that
claim to proceed to service of process. (Id. at CM/ECF pp. 9, 16–17.)

       After being served and filing an Answer (filing 15), Chan filed a Motion for
Summary Judgment (filing 23) based on the fact that he was not employed by
NDCS at the time of the alleged assault at issue in Brown’s Complaint. The court
granted summary judgment for Chan and dismissed him from this matter with
prejudice. (Filing 30.) The court also granted Brown leave to file an Amended
Complaint naming Tran as a defendant in his individual capacity only. The court
specifically advised Brown that he “must restate the relevant allegations of his
current Complaint against Millikan and any new allegations related to Andy Tran”
and “warned [him] that his amended complaint will supersede, not
supplement, his prior pleading.” (Id. at CM/ECF p. 4 (emphasis in original).)

       Brown filed his Amended Complaint on December 30, 2019. (Filing 37.)
Brown’s Amended Complaint again asserts an Eighth Amendment claim against
Tran and Millikan for failure to protect him from an assault on March 18, 2017 at
the Diagnostic and Evaluation Center (“DEC”), but also purports to allege claims
for violations of his due process rights “in connection with [Brown’s] disciplinary
proceedings” and for “failure to provide adequate medical care.” (Id. at CM/ECF p.
7.)

      On January 21, 2020, Defendants filed the instant Partial Motion to Dismiss
under Fed. R. Civ. P. 12(b)(6)1 (filing 39) and a brief in support of the motion


       1
         The court notes that by filing a motion pursuant to Fed. R. Civ. P. 12(b)(6), Tran
effectively has waived service of process. See Fed. R. Civ. P. 12(h)(1)(A) (“A party
waives any defense listed in Rule 12(b)(2)-(5) by . . . omitting it from a motion in the
circumstances described in Rule 12(g)(2) . . . .”); Fed. R. Civ. P. 12(g)(2) ([A] party that
makes a motion under this rule must not make another motion under this rule raising a
defense or objection that was available to the party but omitted from its earlier motion.”).
Defendants have only moved to dismiss Plaintiff’s complaint under Rule12(b)(6).
Consequently, Rule 12(b)(4) and Rule 12(b)(5) defenses of insufficient process and
insufficient service of process are waived. See Wright & Miller, 5B Fed. Prac. & Proc.
                                             2
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 3 of 10 - Page ID # 339




(filing 40). Defendants contend that Brown’s Amended Complaint fails to state a
claim upon which relief can be granted for violation of his due process rights in
connection with his disciplinary proceedings and for failure to provide adequate
medical care. In addition, Defendants argue that Brown has failed to allege
sufficient facts to state an Eighth Amendment failure-to-protect claim against
Millikan and ask that Millikan be dismissed as a defendant from this action. On
February 11, 2020, Brown filed his “Objection and Motion to Strike Defendant’s
Motion to Dismiss” which the court construes as his brief in opposition to
Defendants’ Partial Motion to Dismiss.2 (Filing 45.) Defendants filed a reply brief
on February 18, 2020. (Filing 46.)

                           II. STANDARD OF REVIEW

       A complaint must contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion
to dismiss, a complaint must contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
“Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Id. Rather, well-pleaded factual allegations
must “plausibly give rise to an entitlement to relief.” Id. at 679. That is, they must
“raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555; see
Usenko v. MEMC LLC, 926 F.3d 468, 472 (8th Cir. 2019).

Civ. § 1353 (3d ed.) (“[I]f a motion is made asserting any of the defenses listed in Rule
12(b), any objection to process must be joined in that motion or it will be deemed waived.
Thus, a subsequent motion under Rule 12(b)(4) or Rule 12(b)(5) raising the defense or its
inclusion in the answer will be barred and the court will proceed with the case.”)
      2
         To the extent Brown’s brief in opposition could be construed as a motion to
strike Defendants’ Partial Motion to Dismiss, it is denied as motions are not considered
pleadings that can be stricken under Fed. R. Civ. P. 12(f). See, e.g., Granger v. Gill
Abstract Corp., 566 F.Supp.2d 323, 335 (S.D.N.Y. 2008) (“Motions, declarations and
affidavits are not pleadings”); Knight v. U.S., 845 F.Supp. 1372, 1374 (D. Ariz. 1993)
(“motions to strike apply only to pleadings”).
                                            3
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 4 of 10 - Page ID # 340




       A plaintiff satisfies the plausibility requirement when he “pleads factual
content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. This standard requires
the plaintiff to allege “more than a sheer possibility that a defendant has acted
unlawfully.” Id. “Determining whether a claim is plausible is a ‘context specific
task that requires the reviewing court to draw on its judicial experience and
common sense.’” Hamilton v. Palm, 621 F.3d 816, 818 (8th Cir. 2010) (quoting
Iqbal, 556 U.S. at 679).

       In assessing a motion to dismiss, the court must take all the factual
allegations in the complaint as true but is not bound to accept as true a legal
conclusion couched as a factual allegation. Twombly, 550 U.S. at 555. The facts
alleged must raise a reasonable expectation that discovery will reveal evidence to
substantiate the necessary elements of the plaintiff’s claim. See id. at 556. The
court must assume the truth of the plaintiff’s factual allegations, and a well-pleaded
complaint may proceed, even if it strikes a savvy judge that actual proof of those
facts is improbable, and that recovery is very remote and unlikely. Id.

        A complaint’s factual allegations do not need to be “detailed,” but they must
be “more than labels and conclusions” or “a formulaic recitation of the elements of
a cause of action.” Id. at 555. The plaintiff is obligated to provide within his
complaint sufficient facts to establish “the grounds of his entitlement to relief.” Id.
(cleaned up). The reviewing court should not assume the truth of allegations that
are merely conclusory in nature, Iqbal, 556 U.S. at 681, and should reject “catch-
all assertions of law and unwarranted inferences,” Rand Heart of N.Y., Inc. v.
Dolan, 812 F.3d 1172, 1176 (8th Cir. 2016) (quoting In re K-tel Int’l, Inc. Sec.
Litig., 300 F.3d 881, 889 (8th Cir. 2002)); see In re SuperValu, Inc., 925 F.3d 955,
962 (8th Cir. 2019).




                                          4
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 5 of 10 - Page ID # 341




                                   III. DISCUSSION

A. Due Process

       Defendants assert that Brown’s Amended Complaint fails to state a claim for
a violation of his due process rights under the Fourteenth Amendment. “The
Supreme Court mandates a two-step analysis for procedural due-process claims:
‘We first ask whether there exists a liberty or property interest of which a person
has been deprived, and if so we ask whether the procedures followed by the State
were constitutionally sufficient.’” Jenner v. Nikolas, 828 F.3d 713, 716 (8th Cir.
2016) (quoting Swarthout v. Cooke, 562 U.S. 216, 219 (2011)). “Protected liberty
interests may arise from the Due Process Clause itself or from an expectation or
interest created by state law or policies.” Id. (citing Wilkinson v. Austin, 545 U.S.
209, 221 (2005)). “Generally, ‘due process requires that a hearing before an
impartial decisionmaker be provided at a meaningful time, and in a meaningful
manner.’” Booker v. City of Saint Paul, 762 F.3d 730, 734 (8th Cir. 2014) (quoting
Coleman v. Watt, 40 F.3d 255, 260 (8th Cir. 1994)). A plaintiff is entitled to due
process only when a protected property or liberty interest is at stake. See Hopkins
v. Saunders, 199 F.3d 968, 975 (8th Cir. 1999).

       A liberty interest arises under the Due Process Clause when the
consequences of the state’s actions are “stigmatizing” and “qualitatively different
from the punishment characteristically suffered by a person convicted of crime.”
Sandin v. Conner, 515 U.S. 472, 479 n.4 (1995) (citing Vitek v. Jones, 445 U.S.
480, 493–94 (1980)). Thus, a liberty interest inherent in the Due Process Clause
arises when a person has substantial, albeit conditional, freedom such as when he is
on probation or parole. Edwards v. Lockhart, 908 F.2d 299, 301 (8th Cir. 1990). A
state-created liberty interest arises when a statute or regulation imposes an
“atypical or significant hardship on the inmate in relation to the ordinary incidents
of prison life.” Sandin, 515 U.S. at 483–84; see also Wilkinson, 545 U.S. at 223;
Wolff v. McDonnell, 418 U.S. 539, 555–58 (1974). A state-created liberty interest


                                         5
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 6 of 10 - Page ID # 342




also arises when a state’s actions will inevitably affect the duration of the sentence.
Sandin, 515 U.S. at 487.

       In disciplinary proceedings where a protected liberty interest is at stake,
prisoners must be provided certain minimal procedural requirements. Wolff, 418
U.S. at 564–66. Specifically, a prisoner must be given written notice of the charges
against him at least twenty-four hours before the disciplinary hearing, a written
statement by the factfinder as to the evidence relied upon and reasons for the
disciplinary action, and the right to call witnesses and present evidence where
permitting the prisoner to do so would not be unduly hazardous to institutional
safety or correctional goals. Id.

       Here, Brown merely alleges in a conclusory fashion that Tran and Millikan
denied him “due process in connection with the Plaintiff’s disciplinary
proceedings” and requests damages for the alleged deprivation. (Filing 37 at
CM/ECF p. 7.) Brown’s threadbare allegation fails to establish that Brown had a
protected liberty interest, that the procedures followed at his disciplinary hearing
were constitutionally insufficient, or that either Defendant was in any way
personally involved in depriving him of his right to due process. See Iqbal, 556
U.S. at 676 (to state a claim under § 1983, a plaintiff must plead that a government
official personally violated the plaintiff’s constitutional rights); Parrish v. Ball,
594 F.3d 993, 1001 (8th Cir. 2010) (a plaintiff must allege how each individual’s
actions violated the Constitution); Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th
Cir. 2006) (liability under § 1983 requires a causal connection between the
individual’s actions and the deprivation of the right). Accordingly, the court will
dismiss Brown’s due process claim as the Amended Complaint contains no facts to
state a plausible claim for relief based upon any alleged denial of due process.

B. Denial of Medical Care

      Defendants contend that Brown’s Amended Complaint fails to state an
Eighth Amendment claim for denial of medical care against either Defendant. To
                                          6
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 7 of 10 - Page ID # 343




prevail on an Eighth Amendment claim, Brown must prove that Defendants acted
with deliberate indifference to his serious medical needs. See Estelle v. Gamble,
429 U.S. 97, 106 (1976). The deliberate indifference standard includes both an
objective and a subjective component. Brown must demonstrate that (1) he
suffered from objectively serious medical needs, and (2) the defendants knew of,
but deliberately disregarded, those needs. See Jolly v. Knudsen, 205 F.3d 1094,
1096 (8th Cir. 2000) (quoting Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th
Cir.1997)).

       As with his due process claim, Brown fails to allege any facts suggesting
that either Tran or Millikan violated his constitutional right to receive adequate
medical care. Rather, Brown’s Amended Complaint only includes vague
allegations about inadequate medical care being provided by unidentified medical
staff and the warden. (Filing 37 at CM/ECF p. 4.) Brown does not allege that Tran
or Millikan provided or personally participated in his medical care and his request
for damages based on Defendants’ alleged “failure to provide adequate medical
care to the Plaintiff” is wholly insufficient to state a plausible claim for relief. (Id.
at CM/ECF p. 7.) Thus, Brown has failed to allege sufficient facts to state a claim
against Tran or Millikan for violation of his Eight Amendment right to adequate
medical care, and his claim will be dismissed.

C. Failure to Protect

       Lastly, Defendants argue that the Amended Complaint fails to state a claim
under the Eighth Amendment against Millikan for failure to protect. “[P]rison
officials have a duty . . . to protect prisoners from violence at the hands of other
prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994). However, prison
officials do not incur constitutional liability for every injury suffered by a prisoner.
Id. at 834. In order to prevail on an Eighth Amendment failure-to-protect claim, an
inmate must make two showings. First, the inmate must demonstrate that he or she
is “‘incarcerated under conditions posing a substantial risk of serious harm.’”
Jensen v. Clarke, 73 F.3d 808, 810 (8th Cir. 1996) (quoting Farmer, 511 U.S. at
                                           7
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 8 of 10 - Page ID # 344




834). The second requirement concerns the state of mind of the prison official who
is being sued. Id. It mandates that the inmate show that the official “knows of and
disregards an excessive risk to inmate health or safety; the official must both be
aware of facts from which the inference could be drawn that a substantial risk of
serious harm exists, and [the official] must also draw the inference.” Id. (internal
quotation omitted). This subjective requirement is necessary because “only the
unnecessary and wanton infliction of pain implicates the Eighth Amendment.” Id.
(internal quotation omitted).

       Upon initial review of the Complaint, the court concluded that Brown had
stated a cognizable claim against Millikan for failure to protect. (Filing 11 at
CM/ECF p. 9.) In permitting Brown to amend his Complaint to name Tran as a
defendant, the court cautioned Brown that his Amended Complaint would
supersede his original Complaint and that he must restate all relevant allegations
against Millikan in addition to any new allegations related to Tran. (Filing 30 at
CM/ECF p. 4.) However, the only allegations against Millikan in the Amended
Complaint are (1) that he was employed by NDCS at the time of the alleged assault
(filing 37 at CM/ECF pp. 2, 5), (2) that Millikan “fail[ed] . . . to act on his
knowledge of a substantial risk of serious harm to [Brown]” as a result of which,
Brown “was viciously assaulted and received serious physical and emotional
injuries” (id. at CM/ECF pp. 5–6.), and (3) that Millikan “fail[ed] to provide
protection when he was informed of [Brown’s] concerns of being placed into Unit
#9 and the fact that no sex offenders were actually living in Unit #9” (id. at
CM/ECF p. 6).

       Brown argues in his brief in opposition that there are sufficient factual
allegations to support a cause of action against both Millikan and Tran for failing
to protect him from the March 18, 2017 assault. (Filing 45 at CM/ECF p. 2.)
However, the majority of Brown’s brief focuses on the acts and knowledge about
his safety concerns of individuals who are no longer parties to this action
(Sorensen) or who never were (“unnamed and unknown defendants at DEC”). (Id.
at CM/ECF p. 1.) Such assertions are irrelevant to Brown’s claims against
                                         8
 4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 9 of 10 - Page ID # 345




Millikan. In addition, Brown attached a handwritten statement of facts to his brief
and appears to argue that the statement should be used to supplement and bolster
the allegations of the Amended Complaint. (Id. at CM/ECF p. 1; see also Filing
45-1.) Brown is incorrect for, as Defendants point out, Brown cannot overcome a
motion to dismiss by asserting and relying on new facts that are not contained in
the Amended Complaint. See Glick v. Western Power Sports, Inc., 944 F.3d 714,
717 (8th Cir. 2019) (holding that while the plaintiff had raised additional facts in
his filings opposing the defendants’ motion to dismiss, those additional facts could
not be considered on a motion to dismiss as they were not contained in the
amended complaint).

       As it stands, the Amended Complaint fails to allege sufficient facts to
support the conclusion that Millikan was personally involved in, or directly
responsible for, any deprivation of Brown’s Eighth Amendment rights. While
Brown alleges he informed Millikan of his concerns of being placed into Unit 9
where he was attacked (filing 37 at CM/ECF p. 6), Brown does not connect any
action of Millikan to Brown’s actual placement in Unit 9 or allege that Millikan
was personally involved in or responsible for his transfer. To state a claim, Brown
is required to allege that Millikan “knew [Brown] was at risk of being attacked and
explain how [Millikan’s] response to this threat of attack was unreasonable.” See
Deas v. Kohl, No. 8:15CV35, 2015 WL 4601523, at *5 (D. Neb. July 29, 2015).
The Amended Complaint does not contain any allegations to suggest that Millikan
was aware of Brown’s transfer, that he had any power to transfer Brown or stop his
transfer, that he had any ability to make arrangements for Brown’s safety once
transferred, or that he was in any way involved in Brown’s transfer. Accordingly,
the court concludes that Brown’s failure to protect claim against Millikan must be
dismissed for failure to state a claim upon which relief can be granted.

      IT IS THEREFORE ORDERED that:

      1.    Defendants’ Partial Motion to Dismiss (filing 39) is granted.


                                         9
4:18-cv-03115-RGK-PRSE Doc # 52 Filed: 11/13/20 Page 10 of 10 - Page ID # 346




      2.    Plaintiff’s Fourteenth Amendment due process claim and Eighth
Amendment medical care claim against Defendants Tran and Millikan are
dismissed with prejudice.

     3.    Plaintiff’s Eighth Amendment failure to protect claim against
Defendant Millikan is dismissed with prejudice.

       4.    Defendant Millikan is dismissed as a Defendant from this suit. The
clerk of the court is directed to remove Sgt. Shawn Millikan as a defendant in this
matter.

      5.     The only remaining claim is Plaintiff’s Eighth Amendment failure to
protect claim against Defendant Tran. Within 14 days of the date of this order,
Defendant Tran shall file an answer to the Amended Complaint.

       6.    The court will enter a new progression order after Defendant Tran
files an answer to the Amended Complaint.

      7.    The clerk of the court is directed to set a pro se case management
deadline using the following text: November 30, 2020: deadline for Defendant’s
answer.

      Dated this 13th day of November, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                        10
